EXAMINER'S AMENDMENT	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Frost on 17 December 2021.

The application has been amended as follows: 
Claim 1, line 7, please change “the proximal end” to --a proximal end--.	
Claim 11, line 2, please change “at least twi” to --at least two--.	
Claim 11, line 4, please change “closer the” to --closer to the--.	
Claim 11, line 4, please change “the second apex end” to --a second apex end--.	
Claim 13, line 8, please change “the collective motion” to --a collective motion--.	
Claim 14, line 1, please change “claim 12” to --claim 13--.
Claim 15, line 8, please change “the proximal end” to --a proximal end--.	
Claim 15, line 9, please change “plurality of input elements” to –plurality of first input elements--.	
Claim 15, line 18, please change “the proximal end” to --a proximal end--.	
Claim 15, line 18, please change “the shaft” to --the second shaft--.	
Claim 15, line 25, please change “the first plurality and second plurality” to –the plurality of first input elements and the plurality of second input elements--.	
Claim 15, line 25, please change “one another..” to --one another.--.	
Claim 17, line 8, please change “the proximal end” to --a proximal end--.	
Second claim 4, line 1, please change misnumbered claim “4” to claim --5--.
Claim 5, line 1, please change misnumbered claim “5” to claim --6--.
Claim 6, line 1, please change misnumbered claim “6” to claim --7--.
Claim 7, line 1, please change misnumbered claim “7” to claim --8--.
Claim 8, line 1, please change misnumbered claim “8” to claim --9--.
Claim 9, line 1, please change misnumbered claim “9” to claim --10--.
Claim 10, line 1, please change misnumbered claim “10” to claim --11--.
Claim 11, line 1, please change misnumbered claim “11” to claim --12--.
Claim 12, line 1, please change misnumbered claim “12” to claim --13--.
Claim 13, line 1, please change misnumbered claim “13” to claim --14--.
Claim 14, line 1, please change misnumbered claim “14” to claim --15--.
Claim 15, line 1, please change misnumbered claim “15” to claim --16--.
Claim 16, line 1, please change misnumbered claim “16” to claim --17--.
Claim 17, line 1, please change misnumbered claim “17” to claim --18--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not disclose or suggest a surgical system including a drive unit having a plurality of actuators and a plurality of output elements, a surgical device including a plurality of input elements carried at a proximal end of an elongate device shaft, each plurality of input elements operatively associated with a linear-rotary conversion assembly, operation of an actuator is capable of linearly translating an output element causing linear translation of a corresponding input element and axial rotation of the elongate device shaft, in combination with the other claimed elements.
Regarding claim 15, the prior art does not disclose or suggest a surgical system including a drive unit having a plurality of actuators and a plurality of output elements, a first surgical device including a plurality of first input elements carried at a proximal end of an elongate device shaft, operation of an actuator is capable of linearly translating an output element causing linear translation of a corresponding input element, a second surgical device including a second shaft and a plurality of second input elements not identical to the plurality of first input elements, in combination with the other claimed elements.
Regarding claim 17, the prior art does not disclose or suggest a surgical system including a drive unit having a plurality of actuators and a plurality of output elements, a surgical device including a plurality of input elements carried at a proximal end of an elongate device shaft, operation of an actuator is capable of linearly translating an output element causing linear translation of a corresponding input element, an auxiliary device having second input elements operatively associated with an actuation element, the drive unit configured to allow the surgical device and auxiliary device to be driven by the drive unit at the same time, in combination with the other claimed elements.
The closest prior art includes Reid et al. (US 2013/0110129A1) which discloses a drive unit having a plurality of actuators (76; [0056]) and a plurality of output elements (88). A surgical instrument includes a surgical device having a shaft (72; Fig. 6A) and a plurality of input elements (104, 106, 108; [0063]). However, Reid et al. does not disclose each actuator as linearly translatable, a linear-to-rotary conversion assembly, the actuator linearly translating an output element causing linear translation of a corresponding input element, a second surgical device, or an auxiliary device. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with other limitations in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOCELIN C TANNER/Primary Examiner, Art Unit 3771